Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-17-00415-CR

                        Travis Addison CONSEVAGE,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 226th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2017CR0308W
                   Honorable Sid L. Harle, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED November 1, 2017.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice